PER CURIAM.
The petition for a writ of certiorari is granted and the order under review is quashed insofar as said order directs the parties to proceed to arbitration in this cause. Young v. Oppenheimer & Co., 434 So.2d 369 (Fla. 3d DCA 1983); Shearson, Hammill & Co. v. Vouis, 247 So.2d 733 (Fla. 3d DCA), cert. denied, 253 So.2d 444 (Fla.1971). The petition for a writ of cer-tiorari is denied, however, as to that portion of the order under review which dismisses count VI of the complaint, as the petitioner has a full and adequate remedy by appeal from the final judgment when entered in this cause. See Brooks v. Owens, 97 So.2d 693, 695 (Fla.1957). The cause is remanded, for further proceedings below.
It is so ordered.